Schuchman, J.
The defendant appellant objects to the striking out of certain paragraphs and parts of others contained in his answer herein, constituting his fourth separate and distinct defense, and by way of counterclaim. He intended thereby to set up a conspiracy on the part of the plaintiff, in combination with some persons who were plaintiff’s employees, or connected with plaintiff in the auction business, to deprive the defendant of his property, to wit, certain pictures intrusted to plaintiff to be sold by him, at auction.
*760If a conspiracy or combination be productive of injury to.the property of an individual, he may maintain a civil action for damages against any or against all of the conspirators. Molony v. Dows, 15 How. Pr. 261. But the allegations stricken out, in conjunction with those which remain, do not constitute a cause of action for damages to the goods on account of the conspiracy.
All other questions raised by the appellant are answered fully by the brief submitted herein by the respondent.
Order appealed from affirmed, with costs and disbursements.
Conlan, J., concurs.
Order affirmed, with costs.